Citation Nr: 9906102	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for lymphangitis and 
folliculitis of the right leg.  

3.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty during peacetime from 
February 1976 to June 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the veteran's claims for 
entitlement to service connection for PTSD, lymphangitis and 
folliculitis of the right leg, and coronary artery disease.  
A notice of disagreement was received in May 1996.  A 
statement of the case was issued in June 1996.  A substantive 
appeal was received from the veteran in January 1997. 

The Board notes that the claim for service connection for 
PTSD will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran currently suffers from lymphangitis and 
folliculitis of the right leg, or that he currently suffers 
from the residuals of lymphangitis and folliculitis of the 
right leg. 

2.  There is no competent medical evidence of record of a 
nexus between the veteran's coronary artery disease and 
service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for lymphangitis and folliculitis of the right leg is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for coronary artery disease is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty . 38 U.S.C.A. § 1131 (West 1991).  If 
cardiovascular disease, including hypertension, becomes 
manifest to a compensable degree within one year of active 
service it shall be considered to have been incurred in that 
period of active duty.  38 U.S.C.A. §§ 1101, 1112, 1113,1137 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.309 (1998).  Further, 
the Board points out that 38 C.F.R. § 3.309 notes that 
hypertension is an early symptom long preceding the 
development of those cardiovascular diseases in their more 
obvious forms.  Therefore, disabling hypertension within the 
one year period will be given the same benefit of service 
connection as any of the chronic diseases listed.  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet.App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the U.S. Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).


b.  Entitlement to service connection for lymphangitis and 
folliculitis of the right leg.

The veteran contends that service connection is warranted for 
lymphangitis and folliculitis of the right leg.  A review of 
the veteran's service medical records reflects that he was 
diagnosed with and treated for lymphangitis and folliculitis 
of the right leg in August 1976.  These service medical 
records are sufficient to meet the second requirement under 
Caluza for establishing a well grounded claim (i.e. the 
incurrence or aggravation of a disease or injury in service).  

However, the first requirement under Caluza - that there be 
evidence of a current disability through medical diagnosis - 
is not met with respect to this claim.  The veteran has 
provided no medical evidence demonstrating that he currently 
suffers from lymphangitis and folliculitis of the right leg 
or the residuals of the lymphangitis and folliculitis of the 
right leg diagnosed in service.  It is noted that the report 
of a December 1994 VA examination that the veteran denied 
experiencing pain in his legs and fluid retention. 

Since there is no credible medical evidence of record 
demonstrating that the veteran currently suffers from 
lymphangitis and folliculitis of the right leg or that he 
suffers from the residuals of the lymphangitis and 
folliculitis of the right leg diagnosed in service, the first 
(a current disability) requirement set forth by the Court in 
Caluza, in order for a claim to be well-grounded, is not met.


b.  Entitlement to service connection for coronary artery 
disease.

The first requirement under Caluza - that there be evidence 
of a current disability through medical diagnosis - is met 
with respect to this claim.  Specifically, VA outpatient 
treatment records dated in May, July, and August 1994 
indicate that the veteran suffered a myocardial infarction at 
the age of 28 years (it is noted that he was born in 1959); 
the August 1994 record notes a diagnosis of coronary artery 
disease.  Further, it is noted that in early August 1994, a 
myocardial scan was accomplished and was noted to be 
abnormal.

However, the second requirement under Caluza - that there be 
evidence of an incurrence or aggravation of a disease or 
injury in service, through lay or medical evidence - is not 
met with respect to this claim.  In this regard, it is noted 
that the veteran's service medical records are negative for 
complaints or treatment for a cardiovascular disorder, 
including hypertension, during that time period.  A blood 
pressure reading of 140/100 is noted in a June 1976 treatment 
report, but there are no records indicating that the veteran 
was treated for or diagnosed coronary artery disease, 
hypertension, or any other cardiovascular disorder during 
service.  

Further, there is no evidence in the record that a 
cardiovascular disorder, including hypertension, was 
medically demonstrated within one year of the veteran's 
separation from service.  In fact, the earliest indication in 
the file that the veteran was diagnosed with a cardiovascular 
disorder is contained in VA medical records dated in 1994 
which note that the veteran suffered a myocardial infarction 
at the age of 28; since, as noted above, the veteran was born 
in 1959, this would have been several years after he 
separated from service in June 1977.  

Finally, the Board notes that there is no medical evidence in 
the claims folder that otherwise demonstrates that the 
veteran's coronary artery disease is related to service.  As 
such, the third (a medical link) requirement set forth by the 
Court in Caluza, in order for a claim to be well-grounded, is 
not met.


Conclusion

These claims do not meet all the requirements set forth by 
the Court in Caluza for a claim to be found well-grounded.  
Accordingly, the Board is compelled to find that the 
veteran's claims for entitlement to service connection for 
lymphangitis and folliculitis of the right leg and coronary 
artery disease are not well-grounded. 

Despite the representative's reference to M21-1, absent a 
well-grounded claim there is no statutory duty under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the veteran with 
the development of evidence.  


ORDER

The veteran's claim of entitlement to service connection for 
lymphangitis and folliculitis of the right leg is not well-
grounded and is therefore denied.  

The veteran's claim of entitlement to service connection for 
coronary artery disease is not well-grounded and is therefore 
denied.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

The veteran and his representative contend that the veteran 
suffers from PTSD as a result of experiencing a severe leg 
infection in service and fearing that his legs would be 
amputated.  The Board notes that the veteran's service 
medical records reflect that he did receive treatment for his 
legs - specifically, for lymphangitis and folliculitis of the 
right leg, and cellulitis of the left leg - while in service.  

Further, the veteran has received counseling from a VA social 
worker ("MSW" or Master of Social Work) for disorders 
variously "diagnosed" as anxiety, depression, and PTSD.  In 
January 1996 the veteran was examined by a "post-doctoral 
fellow" (the report of this examination was signed by this 
doctor and a VA Supervising Clinical Psychologist).  The 
report of this examination indicates that the veteran was 
experiencing the symptoms of PTSD secondary to the severe leg 
infection which led him to fear losing his legs; it is also 
noted that interview data was consistent with a DSM-IV 
diagnosis of PTSD.  However, as the result of a prior 
examination by a VA psychiatrist (in August 1994) the veteran 
was diagnosed with an adjustment disorder, polysubstance 
abuse, and an antisocial personality disorder.  

If the Board determines, while reviewing a claim, that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, it shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken. 38 C.F.R. § 19.9 (1998).  In 
light of the above, it is the decision of the Board that in 
order to fully address the substance of the present appeal, 
further evidentiary development is in order; specifically, in 
the judgment of the Board, the veteran should undergo a VA 
psychiatric examination to ascertain if there is a clear 
diagnosis of PTSD under DSM-IV.  Cohen v. Brown, 10 Vet.App. 
128 (1997). Accordingly, this case is hereby remanded for the 
following actions:


1.  The veteran should undergo a VA 
psychiatric examination in order to 
diagnose or rule out PTSD, and any 
diagnosis of PTSD should be in accordance 
with DSM-IV.  The claims folder must be 
provided to and reviewed by the doctor.  
If PTSD is diagnosed, the examiner should 
identify the reported stressors which are 
deemed to be the cause of the condition.  
If the examiner's diagnoses and findings 
differ from those noted in the VA 
psychological assessment dated in January 
1996, the examiner should provide an 
explanation for the difference.  

2.  The RO should then review the claim 
for service connection for PTSD, taking 
into consideration all applicable 
regulations and the relevant case law, 
including Cohen, noted above.  If the 
decision is adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and the case should be returned to 
the Board.  No action is required by the 
veteran until he receives further notice. 




By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

- 9 -


- 1 -


